DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were filed on 04/14/2022 and 05/02/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
This action is in response to amendments and remarks filed on 04/14/2022. Claims 44-66 are considered in this office action. Claims 44, 46-52, and 60-66 have been amended. Claims 44-66 are pending examination. Objections to the specification and claims 46-49, 51-52, 60-61, and 63, the U.S.C. 112(b) rejections of claims 44-66, and the 35 U.S.C. 112(d) rejection of claim 64 have been withdrawn in light of the instant amendments. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
The combination of cited reference Kablaoui and cited reference Gopalakrishnan fails to disclose or suggest a cryptographic signing and using an asymmetric (private key/public key) cryptographic algorithm, in contrast to an encryption and using a symmetric encryption algorithm as taught by cited reference Kablaoui
There is no motivation to modify cited reference Kablaoui, which teaches using symmetric encryption, as proposed and the skilled person would not arrive at the subject matter of the pending claims, which teaches using cryptographic signing
Cited reference Gopalakrishnan does not disclose an “asymmetric signature”

Applicant's arguments A.-C. have been fully considered but they are not persuasive.
Regarding Applicant’s argument A. and C. that the combination of cited reference Kablaoui and cited reference Gopalakrishnan fails to disclose or suggest a cryptographic signing and using an asymmetric (private key/public key) cryptographic algorithm, in contrast to an encryption and using a symmetric encryption algorithm as taught by cited reference Kablaoui, Examiner respectfully disagrees. Cited reference Kablaoui teaches a web service monitors drone activity by continuously (periodically) receiving a message from any drones connected to the service containing the ID and locations of each drone and stores this information in a cloud server database, where the cloud server executes software modules to permit a drone and remote control to connect and communicate directly with each other (Kablaoui, Par. [0030] lines 1-6 and Par. [0047] lines 1-4). The system is configured for streaming of instrumented data to multiple end users and uses AES (Advanced Encryption Standard) encrypted data stream (Kablaoui, Par. [0021] lines 1-8). Cited reference Gopalakrishnan teaches the communication links 808 use public/private key pairs (asymmetric cryptographic algorithm) and digital certificates (which require a digital (cryptographic) signature) (Gopalakrishnan, Col. 26 lines 23-30). It is known in the current state of the art to a person of ordinary skill in the art that public/private key pairs (asymmetric algorithm) is used in digital signatures, where encrypting a document using the private key generates a secure digital signature and digitally signs the document, as taught in the reference “APPLIED CRYPTOGRAPHY” by Bruce Schneier submitted by Applicant (Schneier, pages 2-3 section Public-Key Algorithms par. 1 lines 1-2 and par. 4 lines 1-2; pg. 4 section Signing Documents with Public-Key Cryptography par. 1 lines 1-3). Further, it is known by one of ordinary skill in the art that a digital certificate is a person’s public key signed by a third-party, such as a certification authority, who signs the digital certificate which certifies that the public key and the information about the person are correct and actually belong to the person (Schneier, pg. 6 section Public-key Certificates par. 1 lines 1 and 5-6). Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of cited references Kablaoui and Gopalakrishnan to have the remote identification device taught by cited reference Kablaoui cryptographically sign the data package using an asymmetric algorithm such as public/private key pairs and digital certificates in order to provide countermeasures for threats (Gopalakrishnan, Col. 2 line 8) and to certify that the data is being sent by a trustworthy source. Therefore, Examiner maintains that the above stated limitations are taught by the currently cited references.
In response to applicant’s argument B. that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine the teachings of cited reference Kablaoui and Gopalakrishnan is found in cited reference Gopalakrishnan and was provided by Examiner in the most recently issued office action. An additional motivation to combine the teachings of cited references Kablaoui would be to certify that the data is being sent by a trustworthy source.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“airborne unit” in claim 55 lines 1-2; interpreted by Examiner as corresponding to an unmanned aircraft shown in Fig. 2
“ground-based unit” in claim 55 line 2; interpreted by Examiner as corresponding to a recording device in form of an SD card and/or a smartphone and/or an electronic flight controller from Par. [0072] lines 16-17 and Par. [0104] lines 2-3 of the instant specification
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 44-57 and 59-66 are rejected under 35 U.S.C. 103 as being unpatentable over Kablaoui (US 2017/0045884 A1) in view of Gopalakrishnan et al. (US 9,524,648 B1).
Regarding claim 44, Kablaoui teaches “A remote identification device for an unmanned aircraft (Abstract lines 1-3 teaches a system and method for drone connectivity for out of line-of-sight applications and tracking drones during flight), comprising:
a positioning device for determining a three-dimensional position of the unmanned aircraft (Par. [0007] lines 8-9 teaches a GPS mechanism attached to drone body and connected to the processor board), and
a transmitter for broadcasting a data package comprising the determined three-dimensional position of the unmanned aircraft and a unique identifier of the unmanned aircraft (Par. [0022] lines 6-10 teaches hardware mounted on the drone configured with communication means (transmitter) for receiving and sending commands, drone status, and other data; and Par. [0030] lines 1-6 teaches a web service monitors drone activity by continuously receiving a message from any drones connected to the service containing the ID and locations (by receiving GPS coordinates) of each drone and stores this information in a cloud server database),
wherein the remote identification device is structured for periodically broadcasting said data package to a mobile or stationary ground-based receiver station (Par. [0030] lines 1-6 teaches a web service monitors drone activity by continuously (periodically) receiving a message from any drones connected to the service containing the ID and locations (by receiving GPS coordinates) of each drone and stores this information in a cloud server database; and Par. [0047] lines 1-4 teaches the cloud server executes software modules to permit a drone and remote control (ground-based receiver station) to connect and communicate directly with each other), and wherein the remote identification device is structured for using an asymmetric cryptographic algorithm (Par. [0021] lines 1-8 teaches the system is configured for streaming of instrumented data to multiple end users and uses AES (Advanced Encryption Standard) encrypted data streams)”, however Kablaoui does not explicitly teach the remote identification device “cryptographically signing at least a part of said data package” using an “asymmetric” algorithm.
	From the same field of endeavor, Gopalakrishnan teaches the remote identification device “cryptographically signing at least a part of said data package” using an “asymmetric” algorithm (Col. 26 lines 23-30 teaches the communication links between UAVs in the mesh network may be encrypted using symmetric encryption keys, public/private key pairs (asymmetric encryption; used in digital signatures, where encrypting a document using a private key generates a secure digital signature and digitally signs the document), digital certificates (which include digital (cryptographic) signatures, and are a person’s public key signed by a third-party, such as a certification authority, who signs the digital certificate which certifies that the public key and the information about the person are correct and actually belong to the person), and so forth).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kablaoui to incorporate the teachings of Gopalakrishnan to have the remote identification device taught by Kablaoui digitally sign the data package stream using an asymmetric algorithm as taught by Gopalakrishnan.
	The motivation for doing so would be to provide countermeasures for threats (Gopalakrishnan, Col. 2 line 8) and to certify that the data is being sent by a trustworthy source.
Regarding claim 45, the combination of Kablaoui and Gopalakrishnan teaches all the limitations of claim 44 above, and further teaches “wherein the positioning device comprises a receiver for its own position data from a ground-based localization system (Kablaoui, Par. [0007] lines 8-9 teaches a GPS mechanism (i.e. ground-based localization system that necessarily includes a receiver for receiving satellite signals for position data) attached to drone body and connected to the processor board) (Gopalakrishnan, Col. 7 lines 38-51 teaches the UAV includes a navigation system that may include an inertial navigation system, dead-reckoning navigation system, network position system, radio position finding system, satellite-based navigation system, cellular tower-based locating systems, accelerometer system, gyroscope system, altimeters, and so forth)”.
Regarding claim 46, the combination of Kablaoui and Gopalakrishnan teaches all the limitations of claim 44 above, and further teaches “wherein the remote identification device is structured for receiving an interrogation request from another aircraft or from a ground-based station, and wherein the remote identification device is structured for broadcasting said data package after receiving the interrogation request (Kablaoui, Par. [0007] lines 14-21 teaches a drone configured to receive data, including messages, packets, and instructions to be carried out (interrogation requests) by processing board, from a remote control device such as a portable electronic device configured to send instructions for controlling or monitoring the operation of the drone; and Par. [0008] lines 16-27 teaches creating a remote control to drone connection assignment, routing and transmitting messages (interrogation requests) received at the cloud server from the remote control to the assigned drone, and transmitting (broadcasting) data comprising images, video stream, GPS coordinates, or commands (data packet) from the drone to the cloud server connected to the remote control device) (Gopalakrishnan, Col. 20 lines 14-17 teaches the user interface can send (interrogation) requests for data from the first computing device (ground-based station) to the UAV; Col. 3 lines 34-39 teaches a first UAV (another aircraft) sends a request to other UAVs via a mesh network for confirmation of location data, and the other UAVs may report (broadcast) their own location (data package))”.
Regarding claim 47, the combination of Kablaoui and Gopalakrishnan teaches all the limitations of claim 44 above, and further teaches “wherein the remote identification device is structured for encrypting at least a part of said data package, using an asymmetric and/or symmetric algorithm (Kablaoui, Par. [0021] lines 1-8 teaches the system is configured for streaming of instrumented data to multiple end users and uses AES (Advanced Encryption Standard) encrypted data streams) (Gopalakrishnan, Col. 26 lines 23-30 teaches the communication links between UAVs in the mesh network may be encrypted using symmetric encryption keys, public/private key pairs (asymmetric encryption), digital certificates, and so forth)”.
Regarding claim 48, the combination of Kablaoui and Gopalakrishnan teaches all the limitations of claim 44 above, and further teaches “a security device, comprising a key, wherein the security device is structured for encrypting and/or crypto-graphically signing at least said aid part of said data package, and wherein said security device comprises a protection device against malicious access or extraction (Kablaoui, Par. [0023] lines 1-3 teaches the system provides secure communications to prevent unauthorized entities from interfering with the operation of the drone; and Par. [0024] lines 1-9 teaches a secure communication and control system for one or more drones comprising a unique ID (UID) assigned to each drone on the system; an encryption/decryption key for encrypting/decrypting packet headers and data; a remote control configured with a security module to retrieve and store the drones UID and encryption key; and a cloud-based software module for retrieving and storing the drone UIDs and the encryption keys associated with each UID) (Gopalakrishnan, Col. 4 lines 27-31 teaches providing countermeasures to reduce or eliminate ill-intentioned acts, inadvertent system failures, or mitigate the impact of such acts or failures; and Col. 26 lines 23-30 teaches the communication links between UAVs in the mesh network may be encrypted using symmetric encryption keys, public/private key pairs (asymmetric encryption), digital certificates (which include digital (cryptographic) signatures), and so forth)”.
Regarding claim 49, the combination of Kablaoui and Gopalakrishnan teaches all the limitations of claim 44 above, and further teaches “wherein the remote identification device is structured for asymmetrically encrypting and/or signing at least said part of said data package, wherein said remote identification device comprises a private key and wherein a public key for decryption and/or verification is stored in a central database/certificate authority (Kablaoui, Par. [0024] lines 1-9 teaches a secure communication and control system for one or more drones comprising a unique ID (UID) assigned to each drone on the system; an encryption/decryption key for encrypting/decrypting packet headers and data; a remote control configured with a security module to retrieve and store the drones UID and encryption key; and a cloud-based software module for retrieving and storing the drone UIDs and the encryption keys associated with each UID) (Gopalakrishnan, Col. 26 lines 23-30 teaches the communication links between UAVs in the mesh network may be encrypted using symmetric encryption keys, public/private key pairs (asymmetric encryption), digital certificates (which include digital (cryptographic) signatures), and so forth)”.
Regarding claim 50, the combination of Kablaoui and Gopalakrishnan teaches all the limitations of claim 44 above, and further teaches “wherein said data package further comprises at least one of
a request for clearance and/or an acknowledgement of clearance,
a fuel level and/or a battery level and/or another parameter of the unmanned aircraft,
a planned and/or expected future flight trajectory of the unmanned aircraft,
a mission status of the unmanned aircraft,
a FLARM dataset or another collision avoidance dataset, and
a current date and/or timestamp (Kablaoui, Par. [0069] lines 1-3 teaches data packets sent between the drones and End User interface consist of a header and data payload; and Par. [0027] lines 10-12 and Par. [0077] lines 1-3 teaches the payload data contains various control status, telemetry, sensor, or any other messages that are passed between the drone and the End User interface) (Gopalakrishnan, Col. 26 line 66 to Col. 27 line 2 teaches the UAVs in the mesh network may send status information including location data, systems data, and so forth to others in the network)”.
Regarding claim 51, the combination of Kablaoui and Gopalakrishnan teaches all the limitations of claim 44 above, and further teaches “wherein the remote identification device is structured for broadcasting said data package
with a fixed periodicity,
with a variable periodicity,
with a variable periodicity based on the three-dimensional position of the unmanned aircraft,
with a variable periodicity based on a velocity of the unmanned aircraft,
with a variable periodicity based on an acceleration of the unmanned aircraft,
with a variable periodicity based on a travelled distance of the unmanned aircraft,
with a variable periodicity based on a distance of the unmanned aircraft to an air-space, a landmark, or another external position,
with a variable periodicity based on a NOTAM information or an ATC clearance,
with a variable periodicity based on an air traffic or radio traffic density, and/or
with a variable periodicity based on at least one or a mission profile, a risk profile, and a threat level (Kablaoui, Par. [0030] lines 1-6 teaches a web service monitors drone activity by continuously (fixed periodicity) receiving a message from any drones connected to the service containing the ID and locations (by receiving GPS coordinates) of each drone and stores this information in a cloud server database) (Gopalakrishnan, Col. 17 lines 9-12 and 24-25 teaches the UAV generates UAV compromise data based on heartbeat data which comprises period signals generated at regular time intervals (fixed periodicity)).
Regarding claim 52, the combination of Kablaoui and Gopalakrishnan teaches all the limitations of claim 44 above, and further teaches “wherein the remote identification device is structured for broadcasting at least a first type of said data package and a second type of said data package wherein
the first type of said data package comprises the determined three-dimensional position of the unmanned aircraft and the identifier of the unmanned aircraft, and
the second type of said data package comprises a relative position of the unmanned aircraft with regard to the three-dimensional position of the unmanned aircraft broadcasted in the first type of said data package or with regard to a previously broadcasted three-dimensional position of the unmanned aircraft (Kablaoui, Par. [0030] lines 1-6 teaches a web service monitors drone activity by continuously (first periodicity) receiving a message from (broadcasted by) any drones connected to the service containing the ID and locations (by receiving GPS coordinates) of each drone and stores this information in a cloud server database (first type of data package)) (Gopalakrishnan, Col. 7 lines 52-56 teaches a first navigation system generates first location data indicative of a first location of the UAV, and a second navigation system generates second location data indicative of a second location of the UAV; Col. 28 lines 54-56 and Col. 29 lines 21-24 teaches determining the first location data differs from the second location data by a threshold and in response, the UAV generates compromise data; Col. 29 lines 44-49 teaches transmitting alert data to one or more UAVs in the mesh network, the server, or another device, where the alert data is indicative of one or more of the compromise of the UAV, last available location data of the UAV, status data of the UAV, and so forth (second data package); and Col. 17 lines 9-12 and 24-25 teaches the UAV generates UAV compromise data based on heartbeat data which comprises period signals generated at regular time intervals (second periodicity))”.
Regarding claim 53, the combination of Kablaoui and Gopalakrishnan teaches all the limitations of claim 52 above, and further teaches “wherein a first periodicity for the first type of said data package is different from a second periodicity for the second type of said data package (Kablaoui, Par. [0030] lines 1-6 teaches a web service monitors drone activity by continuously receiving a message from (broadcasted by) any drones connected to the service containing the ID and locations (by receiving GPS coordinates) of each drone and stores this information in a cloud server database (first type of data package)) (Gopalakrishnan, Col. 3 lines 34-39 teaches a UAV provides its own location data to another UAV (first type of data package); Col. 7 lines 52-56 teaches a first navigation system generates first location data indicative of a first location of the UAV, and a second navigation system generates second location data indicative of a second location of the UAV; Col. 28 lines 54-56 and Col. 29 lines 21-24 teaches determining the first location data differs from the second location data by a threshold and in response, the UAV generates compromise data; and Col. 29 lines 44-49 teaches transmitting alert data to one or more UAVs in the mesh network, the server, or another device, where the alert data is indicative of one or more of the compromise of the UAV, last available location data of the UAV, status data of the UAV, and so forth (second data package))”.
Regarding claim 54, the combination of Kablaoui and Gopalakrishnan teaches all the limitations of claim 44 above, and further teaches “a frequency hopping device, a time slot synchronization device, a listen-before-talk device, a fair spectrum management device, and/or another radio traffic limiting device (Gopalakrishnan, Col. 5 lines 1-6 teaches the communication links between the UAVs in the mesh network may utilize particular modulation schemes such as frequency hopping, spread-spectrum, and so forth)”.
Regarding claim 55, the combination of Kablaoui and Gopalakrishnan teaches all the limitations of claim 44 above, and further teaches “an airborne unit and a ground-based unit, wherein the airborne unit and the ground-based unit are communicatively connected to each other, and wherein the ground-based unit is structured for periodically transmitting said data package via a wireless connection (Kablaoui, Par. [0005] lines 1-15 teaches a system comprises a drone (airborne unit) and a remote control device (ground-based unit) configured for communication from the remote control device to the cloud server via internet communication and from the cloud server to the drone via cellular network communication (wireless connection) that provides for the delivery and routing of data, including messages, instructions for drone operation, packets or other data, between the remote control device and the drone; and Par. [0023] lines 4-8 teaches the system is configured for real-time (periodically) monitoring of drones comprising a connection from the drone (airborne unit) to the cloud service, thereby enabling real-time monitoring from an end-user device (ground-based unit) connected to the cloud) (Gopalakrishnan, Col. 4 lines 40-42 teaches a system for establishing communication links between a UAV (airborne unit) and a first computing device (ground-based unit); and Col. 5 lines 49-58 teaches a first computing device, such as a wireless beacon, periodically transmits data comprising various information to the UAV).”
Regarding claim 56, the combination of Kablaoui and Gopalakrishnan teaches all the limitations of claim 55 above, and further teaches “wherein the ground-based unit comprises and/or is connected to a smartphone and/or an electronic flight controller (Kablaoui, Par. [0008] lines 34-44 teaches a remote control device comprises portable electronic device such as a smart phone and includes a flight operation module for remote monitoring and connectivity with the drone) (Gopalakrishnan, Col. 5 lines 23-28 teaches the first computing device may include a Smartphone; and Col. 20 lines 41-42 teaches a UAV control module (electronic flight controller) that is remotely controlled (connected) by a pilot on the ground)”.
Regarding claim 57, the combination of Kablaoui and Gopalakrishnan teaches all the limitations of claim 44 above, and further teaches “wherein said data package comprises a hash, a checksum and/or other error-detection data (Kablaoui, Par. [0038] lines 7-10 teaches messages between the drones and remotes consist of a header message and a payload message where the header message contains the drone ID and checksums of both the header and the payload)”.
Regarding claim 59, the combination of Kablaoui and Gopalakrishnan teaches all the limitations of claim 44 above, and further teaches “wherein said data package comprises data received from another remote identification device comprising data indicative of another unique identifier, another absolute or relative three-dimensional position, a distance, a Received Signal Strength Indicator, a bearing vector, a timestamp, and/or an age (Gopalakrishnan, Col. 10 lines 7-15 teaches a plurality of UAVs may operate collaboratively where UAVs may establish a mesh network and exchange information such as current location data, a bearing of the neighboring UAV as determined by another sensor, and so forth)”.
Regarding claim 60, the combination of Kablaoui and Gopalakrishnan teaches all the limitations of claim 44 above, and further teaches “wherein the remote identification device is structured to rebroadcast data received from another remote identification device for creating a mesh network of remote identification devices (Gopalakrishnan, Col. 10 lines 7-15 teaches a plurality of UAVs may operate collaboratively where UAVs may establish a mesh network and exchange information such as current location data, a bearing of the neighboring UAV as determined by another sensor, and so forth; and Col. 26 lines 32-39 teaches UAVs in a fully connected or partially connected mesh network may be able to communicate with every other UAV or with the UAVs within direct communication range and relay (rebroadcast) messages within the mesh network for a predetermined number of times).
Regarding claim 61, the combination of Kablaoui and Gopalakrishnan teaches all the limitations of claim 60 above, and further teaches “wherein the remote identification device is structured to add a number of retransmissions and/or other additional data to a rebroadcasted data package (Gopalakrishnan, Col. 10 lines 7-15 teaches a plurality of UAVs may operate collaboratively where UAVs may establish a mesh network and exchange information such as current location data, a bearing of the neighboring UAV as determined by another sensor, and so forth; and Col. 26 lines 32-39 teaches UAVs in a fully connected or partially connected mesh network may be able to communicate with every other UAV or with the UAVs within direct communication range and relay (rebroadcast) messages within the mesh network for a predetermined number of times).
Regarding claim 62, the combination of Kablaoui and Gopalakrishnan teaches “An unmanned aircraft comprising a remote identification device of claim 44 (see rejection of claim 44 above), wherein no human pilot is aboard the unmanned aircraft and wherein the unmanned aircraft is selected from a group of an Unmanned Aerial Vehicle, a drone, an Unmanned Aircraft System, a Remotely Piloted Aircraft System, a multirotor, a human passenger carrying UAV, and a weather balloon (Kablaoui, Abstract line 6 teaches a drone and Par. [0015] lines 1-2 teaches a drone refers to an unmanned aerial vehicle) (Gopalakrishnan, Abstract line 1 teach uncrewed autonomous vehicle (“UAVs”) and Col. 21 lines 1-3 teaches the UAV may be remotely controlled by a human operator).
Regarding claim 63, Kablaoui teaches “A method for remotely identifying an unmanned aircraft (Abstract lines 1-3 teaches a system and method for drone connectivity for out of line-of-sight applications and tracking drones during flight) comprising a remote identification device comprising (a) a positioning device for determining a three-dimensional position of the unmanned ircraft (Par. [0007] lines 8-9 teaches a GPS mechanism attached to drone body and connected to the processor board), and (b) a transmitter for broadcasting a data package comprising the determined three-dimensional position of the unmanned aircraft and a unique identifier of the unmanned aircraft (Par. [0022] lines 6-10 teaches hardware mounted on the drone configured with communication means (transmitter) for receiving and sending commands, drone status, and other data; and Par. [0030] lines 1-6 teaches a web service monitors drone activity by continuously receiving a message from any drones connected to the service containing the ID and locations (by receiving GPS coordinates) of each drone and stores this information in a cloud server database), wherein the remote identification device is structured for periodically broadcasting said data package to a mobile or stationary ground-based receiver station (Par. [0030] lines 1-6 teaches a web service monitors drone activity by continuously (periodically) receiving a message from any drones connected to the service containing the ID and locations (by receiving GPS coordinates) of each drone and stores this information in a cloud server database; and Par. [0047] lines 1-4 teaches the cloud server executes software modules to permit a drone and remote control (ground-based receiver station) to connect and communicate directly with each other), and wherein the remote identification device is structured for using an cryptographic algorithm (Par. [0021] lines 1-8 teaches the system is configured for streaming of instrumented data to multiple end users and uses AES (Advanced Encryption Standard) encrypted data streams), wherein no human pilot is aboard the unmanned aircraft and wherein the unmanned aircraft is selected from a group of an Unmanned Aerial Vehicle, a drone, an Unmanned Aircraft System, a Remotely Piloted Aircraft System, a multirotor, a human passenger carrying UAV, and a weather balloon (Abstract line 6 teaches a drone and Par. [0015] lines 1-2 teaches a drone refers to an unmanned aerial vehicle), the method comprising:
by means of the positioning device of the remote identification device of the aircraft determining a three-dimensional position of the unmanned aircraft (Par. [0007] lines 8-9 teaches a GPS mechanism (which determines three-dimensional position) attached to drone body and connected to the processor board), and
by means of the transmitter of the remote identification device of the unmanned aircraft broadcasting a data package comprising the determined three-dimensional position of the unmanned aircraft and a unique identifier of the unmanned aircraft (Par. [0022] lines 6-10 teaches hardware mounted on the drone configured with communication means (transmitter) for receiving and sending commands, drone status, and other data; and Par. [0030] lines 1-6 teaches a web service monitors drone activity by continuously receiving a message from any drones connected to the service containing the ID and locations (by receiving GPS coordinates) of each drone and stores this information in a cloud server database), wherein the data package is periodically broadcasted to a mobile or stationary ground-based receiver station (Par. [0030] lines 1-6 teaches a web service monitors drone activity by continuously (periodically) receiving a message from any drones connected to the service containing the ID and locations (by receiving GPS coordinates) of each drone and stores this information in a cloud server database; and Par. [0047] lines 1-4 teaches the cloud server executes software modules to permit a drone and remote control (ground-based receiver station) to connect and communicate directly with each other),
receiving said broadcasted data package by the mobile or stationary ground-based receiver station (Par. [0030] lines 1-6 teaches a web service monitors drone activity by continuously (periodically) receiving a message from any drones connected to the service containing the ID and locations (by receiving GPS coordinates) of each drone and stores this information in a cloud server database; and Par. [0047] lines 1-4 teaches the cloud server executes software modules to permit a drone and remote control (ground-based receiver station) to connect and communicate directly with each other), and
identifying said unmanned aircraft using said received data package (Par. [0048] lines 3-4 and Par. [0051] lines 1-5 teaches data packets are received based on the UID of the drone and if a received data packet is from a drone, UIDs are looked up in the remote control/end user interface table and if entries are found, the data packets are forwarded to the remote control/end user interface processor based on the connection information stored in the table; and Par. [0069 line 1 to Par. [0070] line 1 teaches the data packets sent between the drone software and End User software consist of a header, which includes the drone UID, and a data payload)”.
	However Kablaoui does not explicitly teach the remote identification device “cryptographically signing at least a part of said data package” using an “asymmetric” algorithm.
	From the same field of endeavor, Gopalakrishnan teaches the remote identification device “cryptographically signing at least a part of said data package” using an “asymmetric” algorithm (Col. 26 lines 23-30 teaches the communication links between UAVs in the mesh network may be encrypted using symmetric encryption keys, public/private key pairs (asymmetric encryption; used in digital signatures, where encrypting a document using a private key generates a secure digital signature and digitally signs the document), digital certificates (which include digital (cryptographic) signatures, and are a person’s public key signed by a third-party, such as a certification authority, who signs the digital certificate which certifies that the public key and the information about the person are correct and actually belong to the person), and so forth).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kablaoui to incorporate the teachings of Gopalakrishnan to have the remote identification device taught by Kablaoui digitally sign the data package stream using an asymmetric algorithm as taught by Gopalakrishnan.
	The motivation for doing so would be to provide countermeasures for threats (Gopalakrishnan, Col. 2 line 8)and to certify that the data is being sent by a trustworthy source.
Regarding claim 64, the combination of Kablaoui and Gopalakrishnan teaches all the limitations of claim 63 above, and further teaches “comprising at least one of:
managing an aircraft fleet management,
assessing liability,
enforcing one or more laws,
analyzing the data package for evidence purposes,
billing,
managing or regulating air traffic,
assessing performance,
registering aircraft, and
logging an aircraft (Kablaoui, Par. [0018] lines 20-21 teaches the system allows for continual monitoring of drone traffic (air traffic management)) (Gopalakrishnan, Col. 21 lines 13-15 teaches the UAV may be involved with the armed forces, law enforcement, or other sovereign entities)”.
Regarding claim 65, Kablaoui teaches “A system for remote identification of an unmanned aircraft (Abstract lines 1-3 teaches a system and method for drone connectivity for out of line-of-sight applications and tracking drones during flight), the system comprising:
	a remote identification device comprising (a) a positioning device for determining a three-dimensional position of the unmanned aircraft (Par. [0007] lines 8-9 teaches a GPS mechanism attached to drone body and connected to the processor board), and (b) a transmitter for broadcasting a data package comprising the determined three-dimensional position of the unmanned aircraft and a unique identifier of the unmanned aircraft (Par. [0022] lines 6-10 teaches hardware mounted on the drone configured with communication means (transmitter) for receiving and sending commands, drone status, and other data; and Par. [0030] lines 1-6 teaches a web service monitors drone activity by continuously receiving a message from any drones connected to the service containing the ID and locations (by receiving GPS coordinates) of each drone and stores this information in a cloud server database), wherein the remote identification device is structured for periodically broadcasting said data package to a mobile or stationary ground-based receiver station (Par. [0030] lines 1-6 teaches a web service monitors drone activity by continuously (periodically) receiving a message from any drones connected to the service containing the ID and locations (by receiving GPS coordinates) of each drone and stores this information in a cloud server database; and Par. [0047] lines 1-4 teaches the cloud server executes software modules to permit a drone and remote control (ground-based receiver station) to connect and communicate directly with each other), and wherein the remote identification device is structured for using an cryptographic algorithm (Par. [0021] lines 1-8 teaches the system is configured for streaming of instrumented data to multiple end users and uses AES (Advanced Encryption Standard) encrypted data streams),
	the remote identification device being arranged at an unmanned aircraft, wherein no human pilot is aboard the unmanned aircraft and wherein the unmanned aircraft is selected from a group of an Unmanned Aerial Vehicle, a drone, an Unmanned Aircraft System, a Remotely Piloted Aircraft System, a multirotor, a human passenger carrying UAV, and a weather balloon (Abstract line 6 teaches a drone and Par. [0015] lines 1-2 teaches a drone refers to an unmanned aerial vehicle), and
	a mobile or stationary ground-based receiver station for receiving the broadcasted data package from the remote identification device (Par. [0030] lines 1-6 teaches a web service monitors drone activity by continuously (periodically) receiving a message from any drones connected to the service containing the ID and locations (by receiving GPS coordinates) of each drone and stores this information in a cloud server database; and Par. [0047] lines 1-4 teaches the cloud server executes software modules to permit a drone and remote control (ground-based receiver station) to connect and communicate directly with each other)”, however Kablaoui does not explicitly teach the remote identification device “cryptographically signing at least a part of said data package” using an “asymmetric” algorithm.
	From the same field of endeavor, Gopalakrishnan teaches the remote identification device “cryptographically signing at least a part of said data package” using an “asymmetric” algorithm (Col. 26 lines 23-30 teaches the communication links between UAVs in the mesh network may be encrypted using symmetric encryption keys, public/private key pairs (asymmetric encryption; used in digital signatures, where encrypting a document using a private key generates a secure digital signature and digitally signs the document), digital certificates (which include digital (cryptographic) signatures, and are a person’s public key signed by a third-party, such as a certification authority, who signs the digital certificate which certifies that the public key and the information about the person are correct and actually belong to the person), and so forth).
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Kablaoui to incorporate the teachings of Gopalakrishnan to have the remote identification device taught by Kablaoui digitally sign the data package stream using an asymmetric algorithm as taught by Gopalakrishnan.
	The motivation for doing so would be to provide countermeasures for threats (Gopalakrishnan, Col. 2 line 8) and to certify that the data is being sent by a trustworthy source.
Regarding claim 66, the combination of Kablaoui and Gopalakrishnan teaches all the limitations of claim 65 above, and further teaches “a central database comprising a unique identifier of the unmanned aircraft, owner information, and a public key for verification of the broadcasted data package from the remote identification device (Kablaoui, Par. [0038] lines 2-5 and 22-23 teaches a drone is assigned a unique ID and an encryption key that is stored on a cloud server of the system; and the drone is registered in a registry with associated registered remotes (i.e. owner information))”.

Claims 58 is rejected under 35 U.S.C. 103 as being unpatentable over Kablaoui (US 2017/0045884 A1) in view of Gopalakrishnan et al. (US 9,524,648 B1) and further in view of Wang et al. (US 2015/0230150 A1).
Regarding claim 58, the combination of Kablaoui and Gopalakrishnan teaches all the limitations of claim 44 above, however the combination of Kablaoui and Gopalakrishnan does not explicitly teach “wherein said data package comprises forward error-correcting data”.
	From the same field of endeavor, Wang teaches “wherein said data package comprises forward error-correcting data (Fig. 7 and Par. [0108] lines 1-2 and Par. [0109] lines 1-5 teaches forward error correction techniques for data transmission used to transmit data generated by a movable object such as position data to a remote terminal)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Kablaoui and Gopalakrishnan to incorporate the teachings of Wang to have the data package taught by the combination of Kablaoui and Gopalakrishnan include forward error-correcting data as taught by Wang.
	The motivation for doing so would be to reduce the incidence of errors and/or packet loss (Wang, Par. [0108] lines 7-8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schneier (APPLIED CRYPTOGRAPHY Protocols, Algorithms and Source Code in C, second edition [online], 1996 [retrieved 2022-06-27]. John Wiley & Sons, Inc. ISBN: 0471128457. Retrieved from the internet: <URL: https://osf.io/nfxrj>.) teaches an overview of the field of cryptography and describes protocols, techniques, algorithms, and real world applications of cryptography

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665